Citation Nr: 0716301	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-00 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
January 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Officer Center 
(RO) in White River Junction, Vermont.  

The veteran requested a Board hearing in his January 2005 VA 
Form 9.  The hearing was scheduled for June 2005, but the 
veteran failed to appear for the hearing without explanation.  
He has since made no request for another hearing.  
Accordingly, the Board will proceed to a decision on this 
appeal, as if the veteran's hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2006) [failure to 
appear for a scheduled hearing is treated as a withdrawal of 
the request].


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for PTSD.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided the notice 
required under the VCAA in letters mailed in May 2003, before 
the RO's initial adjudication of the claim.  Although he was 
not specifically informed that he should submit any pertinent 
evidence in his possession, he was informed of the evidence 
that would be pertinent and requested to submit such evidence 
or to provide the information and any authorization necessary 
for the RO to obtain the evidence on his behalf.  Therefore, 
the Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession. 

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for PTSD, the Board 
finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for PTSD.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining service medical records, 
personnel records, Social Security records, and VA and 
private treatment records.  In addition, the veteran was 
afforded VA examinations in September 2003 and January 2005.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert, supra.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

The veteran contends that service connection is warranted for 
PTSD because he developed this disorder as a result of seeing 
dead bodies and almost having to shoot someone during 
Operation Desert Storm.

The Board notes that there is conflicting evidence as to 
whether the veteran meets the criteria for a valid diagnosis 
of PTSD.  Supportive of his claim are records and a statement 
prepared by his VA psychiatrist, Dr. F., and Social Security 
Administration records showing that the veteran was granted 
disability benefits based in part upon PTSD.  On the other 
hand, many of the medical records pertaining to psychiatric 
treatment of the veteran show that he was not found to have 
PTSD, and reports of VA examinations for compensation and 
pension purposes show that he was not found to have PTSD.

The Board finds that the preponderance of the evidence 
establishes that the veteran does not have PTSD.

Although Dr. F. has been treating the veteran since 1997, he 
initially diagnosed the veteran with PTSD in December 2002.  
He had formerly diagnosed the veteran with major depression 
and an impulse control disorder.  Neither Dr. F.'s January 
2005 statement nor his treatment records adequately identify 
the elements necessary to establish a diagnosis of PTSD.  For 
instance, Dr. F. did not indicate that the veteran's response 
to any alleged stressor involved intense fear, helplessness, 
or horror.  Similarly, none of the records received from the 
Social Security Administration show how the veteran meets the 
criteria for a diagnosis of PTSD.  

The psychiatric treatment records show that the veteran was 
diagnosed with major depression in December 1994 and on 
numerous subsequent occasions until December 2002 when Dr. F. 
initially diagnosed PTSD.  

In connection with a claim for pension benefits, the veteran 
was afforded a VA psychiatric examination in April 1997.  At 
that time, he denied experiencing any traumatic events during 
Operation Desert Storm.  He was diagnosed with a major 
depressive disorder, alcohol abuse and cannabis abuse at that 
time.

In response to his claim for service connection for PTSD, the 
veteran was afforded VA psychiatric examinations in September 
2003 and January 2005.  In the Board's opinion, the reports 
of these examinations, particularly the report of the January 
2005 examination, are the most probative evidence concerning 
whether the veteran has PTSD.  

The September 2003 examiner concluded following a review of 
the claims folder and the examination of the veteran that the 
veteran's symptoms were more consistent with major depression 
than with PTSD.  He also diagnosed cannabis abuse and alcohol 
abuse.  He stated that the veteran did not meet the full 
criteria for a diagnosis of PTSD, in part, because the 
veteran's response to the alleged stressors did not involve 
intense fear, helplessness or horror.  

After reviewing the entire claims folder and interviewing the 
veteran for one hour, the January 2005 examiner diagnosed the 
veteran with major depression, cannabis abuse and alcohol 
abuse.  The examiner properly supported his conclusion by 
noting that the veteran did not report a Criterion A event 
during which he experienced, witnessed or was confronted by 
events that involved actual or threatened death or serious 
injury to him or others.  He did not experience intense fear, 
helplessness, or horror.  The examiner did note that the 
veteran has some PTSD symptoms such as intrusive recollection 
and images, but the veteran denied substantial re-
experiencing of any previous traumatic event.  The veteran 
noted that he avoids people in general but he does not avoid 
people who remind him of his previous trauma.  The veteran 
stated that he tries to not watch the news but this is not 
due to trying to avoid recalling events that happened to him.  
The examiner concluded that although the veteran meets some 
of the criteria for a diagnosis of PTSD, he does not fully 
meet the criteria.  The examiner elaborated that some of the 
PTSD symptoms could easily be subsumed under a depressive 
disorder with regard to sleep, irritability, feelings of 
detachment, a restricted affect and loss of interests.  The 
examiner also noted that Dr. F. diagnosed the veteran with 
depression for four years and only after the veteran returned 
for treatment after a one year hiatus did Dr. F. realize the 
veteran's symptoms were consistent with a PTSD diagnosis.  

The Board has found these VA examination reports to be the 
most probative evidence in this case because the examiners' 
conclusions are based upon a review of the veteran's 
pertinent medical history and their examinations of the 
veteran, and the examiners properly supported their opinions 
by pointing out the specific criteria for PTSD that were not 
met.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


